 
 
I 
108th CONGRESS 2d Session 
H. R. 4188 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2004 
Mr. LoBiondo (for himself and Mr. McIntyre) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend chapter 1606 of title 10, United States Code, to increase the amount of basic educational assistance for members of the Selected Reserve, and for other purposes. 
 
 
1.Increase in amount of basic educational assistance 
(a)In generalSection 16131(b) of title 10, United States Code, is amended to read as follows: 
 
(b)Except as provided in subsections (d) through (f), each educational assistance program established under subsection (a) shall provide for payment by the Secretary concerned, through the Secretary of Veterans Affairs, to each person entitled to educational assistance under this chapter who is pursuing a program of education of an educational assistance allowance at the following monthly rates: 
(1)For such a program of education pursued on a full-time basis, at the monthly rate equal to the applicable percentage (as defined in paragraph (3)) of the rate that applies for the month under section 3015(a)(1) of title 38.  
(2)(A)Subject to subparagraph (B), for such a program of education pursued on a less than a full-time basis, at an appropriately reduced rate, as determined under regulations which the Secretaries concerned shall prescribe.  
(B)No payment may be made to a person for less than half-time pursuit of such a program of education if tuition assistance is otherwise available to the person for such pursuit from the military department concerned. 
(3)In this subsection, the term applicable percentage means, with respect to months occurring during— 
(A)fiscal year 2005, 33 percent; 
(B)fiscal year 2006, 37 percent; 
(C)fiscal year 2007, 41 percent; 
(D)fiscal year 2008, 45 percent; and 
(E)fiscal year 2009, and each subsequent fiscal year, 50 percent..  
(b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2004, and shall apply with respect to educational assistance allowances under section 16131(b) of such title paid for months after September 2004. 
2.Expansion of eligibility requirements for members of the Selected Reserve having served on active duty for a period of 24 non-consecutive months under chapter 30 of title 38, United States Code 
(a)Credit for 24 months of active duty service over a period of 5 yearsSubsection 3012(a) of title 38, United States Code, is amended in paragraphs (1)(A)(i), (1)(B)(i), and (1)(C)(iii)(I) by striking two years of continuous active duty each place it appears and inserting a cumulative period of 24 months during any 5-year period. 
(b)Conforming AmendmentSubsection (b) of section 3012 of such title is amended in paragraph (1) by striking during such two years and inserting at any time during such 5-year period. 
(c)Effective dateThe amendments made by this section shall apply on or after October 1, 2005. 
 
